Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 4, 2018

                                      No. 04-18-00050-CV

                         IN THE INTEREST OF E.M.M., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01731
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       Appellee’s motion for extension of time to file the appellee’s brief is granted. We order
the appellee’s brief is due on April 17, 2018.


It is so ORDERED on this 4th day of April, 2018.
                                                             PER CURIAM


       ATTESTED TO: __________________________
                   Keith E. Hottle
                   Clerk of Court